Citation Nr: 1632749	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO. 12-08 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ear hearing loss disability.

2. Entitlement to service connection for a right ear hearing loss disability.

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1976 to August 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran does not have disabling left ear hearing loss for VA purposes.

2. A right ear hearing loss disability was not manifest during service and an organic  disease of the nervous system was not manifest within one year of separation. A right ear hearing loss disability is not related to service.

3. The Veteran's tinnitus is attributable to active service.


CONCLUSIONS OF LAW

1. A left ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2. A right ear hearing loss disability was not incurred in or aggravated by service and an organic disease of the nervous system may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

3. Tinnitus was incurred during peacetime service. 38 U.S.C.A. § 1131  (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Concerning service connection for tinnitus, in light of the fully favorable decision herein no further discussion of VA's duty to notify and assist as to that issue is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007). The duty to notify and assist as to the other claims is discussed below.

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in December 2009, prior to the initial unfavorable adjudication in April 2010. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All released or identified private treatment records have been associated with the claims file, as have the Veteran's Social Security Administration (SSA) records. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). ). In this case, the Veteran was provided with a VA audiological examination in March 2010. The examination was adequate because the examiner performed a controlled speech discrimination test (Maryland CNC), conducted puretone audiometry testing, and reviewed the claims file. 38 C.F.R. § 4.85; see Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Based on the foregoing, the Board finds the examination report to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for left and right ear hearing loss disabilities. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided an adequate medical examinations, its duty to assist is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

Service connection for a recognized chronic disease can also be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. For chronic diseases shown as such in service or within the applicable presumptive period, subsequent manifestations of the same chronic disease at any later date are service-connected unless attributable to an intercurrent cause. 38 C.F.R. § 3.303(b). For a chronic disease to be considered to have been "shown in service," there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id. When the condition noted in service or within the presumptive period is not a chronic disease, a showing of continuity of symptomatology after discharge is required. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran is not alleging that his disabilities are a result of combat. As a result, the combat presumption is not applicable in this case. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

The Veteran contends he is entitled to service connection for left and right ear hearing loss disabilities and tinnitus. The Board will address each claim in turn, applying the legal framework outlined above.

A. Left Ear Hearing Loss Disability

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley, 5 Vet. App. 155, 157 (1993).

The Veteran has stated that he currently has bilateral hearing loss. While competent to report decreased hearing acuity, he is not competent to state his hearing loss meets the VA requirements to be considered disabling, as such a determination requires objective audiological testing. 38 C.F.R. § 3.385; see Jandreau, 492 F.3d at 1377. As the Veteran's statements concerning whether his hearing loss is disabling for VA purposes are not competent, they are assigned zero probative weight.

The Veteran was provided with a VA audiological examination in March 2010. The results of audiological examination were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
25
25
35
35

Speech recognition was 96 percent in the left ear, as measured by the Maryland CNC test.

A private audiogram conducted in January 2010 noted the following results:




HERTZ



500
1000
2000
3000
4000
LEFT
15
20
20
30
30

Speech recognition was noted to be 100 percent in the left ear, although it is unclear whether this was measured by the Maryland CNC test.

Treatment records associated with the claims file generally reflect on-going audiological evaluation for bilateral hearing loss. November 2010, October 2011 and November 2012 VA treatment records note complaints of mild hearing loss. However, no further objective audiometric testing is of record.

Based on this medical evidence, the Veteran's left ear auditory acuity is not considered a disability for VA purposes. The Veteran's hearing thresholds in the left ear have at no point been measured to be 40 decibels or greater at frequencies of 500, 1000, 2000, 3000 or 4000 Hertz, nor have the auditory thresholds been 26 decibels or greater at any three of the measured frequencies. Finally, his speech recognition scores have at no point been less than 94 percent. As none of the necessary criteria have been met, the Board finds that the Veteran's left ear hearing loss is not disabling for VA purposes. 38 C.F.R. § 3.385. As such, service connection for a left ear hearing loss disability cannot be granted on any basis. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.303, 3.309.

The preponderance of the evidence weighs against a finding that the Veteran has left ear hearing loss considered disabling for VA purposes. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

B. Right Ear Hearing Loss Disability

During his March 2010 VA examination, the Veteran was found to have a right ear hearing loss disability. 38 C.F.R. § 3.385. Further, the Veteran has reported that he experienced substantial noise exposure while in service, specifically from heavy vehicles. This statement is corroborated by his DD-214, which notes that the Veteran served as an Amtrak crewman in service. Further, service treatment records reflect a September 1977 note of decreased hearing acuity.

However, the preponderance of the objective medical evidence is against a finding that the Veteran's right ear hearing loss disability is causally related to his active duty. The Veteran has asserted that his hearing loss is related to his in-service noise exposure. However, while the Veteran is competent to report persistent, lay-observable symptoms since service, he is not competent to opine as to the presence of a causal relationship between his right ear hearing loss disability and his noise exposure in service. Jandreau, 492 F.3d 1372.

The Veteran was provided with a VA examination in March 2010. After an objective examination and noting the Veteran's history of the disability, the examiner found that it was less likely than not that the Veteran's right ear hearing loss was related to service. In support of his conclusion, the examiner noted that despite the in-service noise exposure the Veteran's hearing was normal on separation from service and there was no evidence of significant threshold shifts based on the October 1975, November 1976, October 1977 and August 1978 in-service audiograms of record. 

The examiner further indicated that a 2005 Institute of Medicine study on Military and Noise Exposure stated that there was no scientific evidence to support delayed onset of noise induced hearing loss. There is no evidence that the examiner was not competent or credible, and as the opinion was supported by a well-reasoned rationale and citation to the record and medical literature, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295.

In January 2010 the Veteran submitted a private medical opinion. In this opinion, a private physician stated that based on an examination and a review of the audiograms, the Veteran had hearing loss due to noise inducted trauma while in active military service. However, the physician provided no rationale for arriving at this conclusion, thus rendering it of little probative value. Id.; McLendon v. Nicholson, 20 Vet. App. 79, 85 (2006).

The Veteran's separation examination noted that the Veteran's hearing was within normal limits for VA purposes in the right ear on separation. 38 C.F.R. § 3.385. Treatment records reflect complaints of bilateral hearing loss and treatment therefore, with the earliest record dated November 2011. Post-service treatment records associated with the claims file are silent any opinions linking right ear hearing loss to the Veteran's active duty service.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran's right ear hearing loss is causally related to his active duty service. While the Veteran submitted a private opinion linking his right ear hearing loss to service, that opinion provided no supporting rationale or reasoning for that conclusion. Further, the opinion did not indicate that the Veteran's service treatment records were reviewed, which would have shown that the Veteran had normal hearing throughout service, including immediately after his September 1977 complaint of decreased hearing acuity, and had no significant threshold shifts in service. As such, the opinion is entitled to no probative weight. Id.; McLendon, 20 Vet. App. at 85.

While the Veteran has asserted that his hearing loss has been persistent since noise exposure in service, these statements are outweighed by the contemporaneous objective medical evidence of record. The Veteran's hearing was specifically noted to be within normal limits at separation, and all of the other in-service audiograms of record were within normal limits. The March 2010 examiner also indicated that objective testing showed the Veteran's hearing was normal in service with no threshold shifts, and that the evidence and medical literature supported a conclusion that the hearing loss was less likely than not related to service. As the preponderance of the evidence is against a finding of a nexus, service connection for right ear hearing loss is not warranted on a direct basis. 38 C.F.R. § 3.303.

Sensorineural hearing loss is considered to be an organic disease of the nervous system, and therefore is a chronic disease for VA purposes. 38 C.F.R. § 3.309(a). As such, service connection based on the presumption in favor of chronic diseases and continuity of symptomatology are potentially applicable in this case. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

However, as noted above the objective evidence of record, specifically the Veteran's in-service and separation audiograms, reflect that his hearing was within normal limits for VA purposes. While there is a complaint of decreased hearing acuity, a diagnosis of sensorineural hearing loss was not provided at any time, with the September 1977 record noting the Veteran's ears were within normal limits and that he was having some difficulty clearing his ears, with a further note of a history of sinus congestion.

The first notation or complaint of hearing loss is in a November 2011 VA treatment record, which is well after the Veteran's separation from active service. As such, there were not sufficient manifestations to identify the disease entity in service or to a degree considered disabling for VA purposes within the first post service year. As such, service connection for right ear hearing loss is not warranted based on the presumption in favor of chronic diseases or continuity of symptomatology. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.309.

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's right ear hearing loss disability is causally related to his service, or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57; 38 C.F.R. § 3.102. For these reasons, the claim is denied.

C. Tinnitus

Tinnitus is an organic disease of the nervous system, and is therefore considered a chronic disease for VA purposes and service connection based on continuity of symptomatology is applicable in this case. Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015). The Veteran has reported that he currently has tinnitus, which he is competent to report. Jandreau, 492 F.3d at 1377; Charles v. Principi, 16 Vet. App. 370, 374 (2002). Further, the Veteran has consistently and credibly reported that his tinnitus both had its onset in service and has been persistent since. There is no evidence of record that the Veteran's statements to this effect are not credible, and he is competent to report both the onset date of a wholly lay-observable disability as well as its persistency since that date. Jandreau, 492 F.3d at 1377. As such, these statements are entitled to significant probative weight. 

In support of his claim the Veteran submitted a January 2010 private opinion, which stated that the Veteran's tinnitus was likely related to his in-service noise exposure. However, as no rationale for this conclusion was provided, the opinion is of little probative weight. A March 2010 audiological examination was also provided. The VA examiner noted that the Veteran reported a history of tinnitus since his service, but stated that it was less likely than not related to service and instead attributed the tinnitus to post-service noise exposure. However, the examiner did not address the Veteran's assertions that the tinnitus was persistent since service, and therefore the opinion is inadequate as to the issue of service connection for tinnitus and entitled to no probative weight. Dalton v. Peake, 21 Vet. App. 23 (2007).

As both opinions concerning tinnitus are inadequate, the only competent and credible evidence of record concerning the onset and persistence of a nexus are the Veteran's assertions that he has continuously experienced tinnitus since its onset in service. Thus, the Board finds that the evidence establishes that the current tinnitus had its onset in service, i.e. that the there was a combination of manifestations sufficient to identify the disease entity, and that it has been continuous since, both of which he is competent to report. Jandreau, 492 F.3d at 1377; Charles, 16 Vet. App. at 374; 38 C.F.R. § 3.303(b). Therefore, service connection for tinnitus is granted. 38 C.F.R. § 3.303(b).


ORDER

Entitlement to service connection for a left ear hearing loss disability is denied.

Entitlement to service connection for a right ear hearing loss disability is denied.

Entitlement to service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


